DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 9/08/2021 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Regarding claim 5, in line 2, “the first criterion” and “the criterion” have not previously defined, therefore these terms are indefinite. Also, it is not clear to the reader what the first criterion or the criterion is and comprises of. Clarification is requested.

                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (CN-110171765 cited from IDS; hereinafter “Rao”).           Regarding claim 1, Rao discloses a method for detecting a loss or an undervoltage (calculating a voltage drop amplitude when the voltage of the escalator produces a sudden drop; see paragraph [0009]) condition of phase of an electric converter unit (a voltage compensation device 1), wherein the method comprises:           determining an extremum value, such as a maximum and/or a minimum value (a voltage drop amplitude), of a phase voltage (a power line 4) of the electric converter unit for at least one fundamental period of the phase voltage (Calculating a voltage drop amplitude and a duration of the voltage drop amplitude when the voltage of the escalator produces a sudden drop. See [0009]), and          comparing the extremum value to a first threshold value, and if, based on the comparison, a first threshold criterion related to the first threshold value is satisfied, then determining the loss or the undervoltage condition of phase (Determining whether the voltage drop amplitude is less than the first voltage threshold, and determining whether the duration is greater than the first time threshold, and if yes, the safety loop of the escalator is disconnected to stop the escalator; if not, determining whether the voltage drop amplitude is less than a second voltage threshold, and passing the voltage compensation when determining that the voltage drop amplitude is less than the second voltage threshold and the duration is greater than the first time threshold The device supplies power to the control loop of the escalator. See [0010-0011] ).
         Regarding claim 14, Rao discloses the method of claim 1, wherein the extremum value and/or the absolute values of phase currents are determined by a voltage or current measurement device (111-112) or devices, respectively, arranged to an input phase or phases of the electric converter unit (1).
         Regarding claim 16, Rao discloses a conveyor control unit (11, in Fig. 3) comprising a processing unit and a memory, wherein the conveyor control unit is configured to perform a method according to claim 1.
         Regarding claim 17, Rao discloses a conveyor system, such as an elevator system, an escalator (see [00002]), or a moving walkway, comprising a conveyor, such as an elevator car, moving steps or track, wherein the conveyor system comprises the conveyor control unit of claim 16.
7.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US. Pub. 2021/0057997; hereinafter “Zhang”).           Regarding claim 1, Zhang discloses a method for detecting a loss or an undervoltage (a control device 20 determines whether or not a voltage drop has occurred in AC power supply 1. See paragraph [0049]) condition of phase of an electric converter unit (20), wherein the method comprises:           determining an extremum value, such as a maximum and/or a minimum value (a maximum value of the detection value of a voltage detector 14; see [0049]), of a phase voltage of the electric converter unit for at least one fundamental period of the phase voltage (See [0049]), and          comparing the extremum value to a first threshold value, and if, based on the comparison, a first threshold criterion related to the first threshold value is satisfied, then determining the loss or the undervoltage condition of phase (a control device 20 determines whether or not a power failure or an instantaneous voltage drop has occurred, by comparing a maximum value of the detection value of voltage detector 14 with a predetermined reference value. See [0049-0052]).

Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Matsuda et al. (US. Pub. 2015/0226849; hereinafter “Matsuda”).
        Regarding claim 2, Rao discloses the method of claim 1, except for explicitly specifying that wherein the determination of the extremum value comprises removing an average value or a DC component of the phase voltage during the at least one fundamental period from the extremum value.         Matsuda discloses a signal processing device configured removing a DC component of the phase voltage during the at least one fundamental period from the computed maximum value  (see Figs. 12A-B and Fig. 13 and paragraphs [0053-0057]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the voltage analyzing device of Rao by removing a DC component of the phase voltage during the at least one fundamental period from the extremum value as taught by Matsuda, for purpose of the DC component is removed by interpolating from adjacent data into the DC component of the power spectrum, thereby resolving problems caused by data discontinuity.
10.     Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morimoto (US. Pub. 2019/0219621; hereinafter “Morimoto”).
        Regarding claim 3 and similarly claim 18, Rao discloses the method of claim 1, wherein the determination of the extremum value comprises determining the maximum value and the minimum value of the phase voltage for the at least one fundamental period of the phase voltage (see [009]), and except for explicitly specifying that calculating the average value based on the maximum value and the minimum value.       Morimoto discloses an electricity storage system, in Fig. 1, configured to calculate the average value based on the maximum value and the minimum value (see [0042 and [0060]). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the voltage analyzing device of Rao by calculating the average value based on the maximum value and the minimum value as taught by Matsuda, in order to meet the system design and specification requirement.
11.     Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao.
        Regarding claim 4, and similarly claims 19-20, Rao discloses the method of claim 1, except for explicitly specifying that wherein the first threshold value is less than a nominal amplitude of the phase voltage, such as less than 50 percent of the nominal amplitude of the phase voltage.         However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the voltage analyzing device of Rao, such as setting the first threshold value in a range is less than 50 percent of the nominal amplitude of the phase voltage, so enables avoiding the voltage dips caused by the automatic escalator and ensuring the safety of the passenger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     
        Regarding claims 5-7, Rao discloses the method of claim 1, except for explicitly specifying that wherein the satisfying the first criterion includes satisfying the criterion during at least two, such as at least five or ten, consecutive fundamental periods; performing the method steps also for one or several other phase voltages; and determining if the electric converter unit has a current path to a main power supply.      However satisfying the criterion during at least two, such as at least five or ten, consecutive fundamental periods, performing the method steps also for one or several other phase voltages, and determining if the electric converter unit has a current path to a main power supply, these performance steps are generally recognized as being within the level skill in the art and would simply be a matter of inventor choice.
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the voltage analyzing device of Rao by satisfying the criterion during at least two, such as at least five or ten, consecutive fundamental periods, performing the method steps also for one or several other phase voltages, and determining if the electric converter unit has a current path to a main power supply, in order to meet the system design and specification requirement.

11.     Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Thomson (US. Pub. 5754033; hereinafter “Thomson”).
        Regarding claims 15, Rao discloses the method of claim 1, except for specifying that wherein the extremum value and/or the absolute values of phase currents are determined with a sampling rate of one sample in a millisecond.         Thomson discloses a control system for distributed electrical power generating stations, comprising a microcomputer 80 configured to sample the digitized signals at intervals of about one millisecond, and to determine, from the sampling, the highest value of voltage and the lowest value of voltage (see col. 15 lines 3-9).
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the voltage analyzing device of Rao by having the extremum value and/or the absolute values of phase currents are determined with a sampling rate of one sample in a millisecond as taught by Thomson, in order to meet the system design and the specification requirement. 

Allowable Subject Matter
16.        Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
11/30/2022